Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Bank of Commerce Holdings (Name of Registrant as Specified in its Charter) PAYMENT OF FILING FEE (Check the appropriate box): ☐ ☒ No Fee Required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which the transaction applies: 2) Aggregate number of securities to which the transaction applies: 3) Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-22 (set forth the amount on which the filing fee is calculated and state how it was determined) 4) Proposed Maximum Aggregate value of the transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing party: 4) Date Filed: Table of Contents Bank of Commerce Holdings Notice of 2017 Annual Meeting of Shareholders a nd Proxy Statement April 5, 2017 Dear Shareholder: It is my pleasure to invite you to the 2017 Annual Meeting of Shareholders of Bank of Commerce Holdings (the “Company”). The meeting will be held on Tuesday, May 16, 2017 at 9:00 a.m. Pacific Time at Bank of Commerce Holdings’ corporate headquarters located at 1901 Churn Creek Road, Redding, California 96002. In addition to the formal items of business, I will report on Bank of Commerce Holdings’ 2016 performance and provide some comments on its future. At the Annual Meeting, you will be asked to elect the slate of directors, to ratify the selection of the Company’s independent registered public accounting firm for 2017 and to vote in an advisory (non-binding) capacity on a resolution approving compensation of the Company’s named executive officers. This mailing includes the formal notice of the Annual Meeting and the Proxy Statement. The Proxy Statement describes in greater detail the business that will be conducted at the Annual Meeting. Financial results and information about Bank of Commerce Holdings and its subsidiaries can be found in the 2016 Form 10-K and Annual Report, which accompanies this Proxy Statement. Please vote promptly by telephone, internet or mail regardless of whether or not you plan to attend the meeting. Your vote is important. I look forward to seeing you at the meeting. Sincerely, /s/ Randall S. Eslick Randall S. Eslick President and Chief Executive Officer Th e accompanying Proxy Statement and form of proxy are first being mailed to shareholders on or about April 5, 201 7 . Table of Contents Bank of Commerce Holdings NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: Tuesday, May 1 6 , 201 7 Time: 9 : 00 a .m. Pacific Time Place: Bank of Commerce Holdings 19 0 1 Churn Creek Road Redding, California 96002 The 2017 Annual Meeting of Shareholders of Bank of Commerce Holdings (the “Company”) will be held at the date, time and place noted above. At the 2017 Annual Meeting, you will be asked to : ● Elect the slate of ten directors, each to serve for a term of one year; ● Ratify the selection of Moss Adams, LLP as the Company’s independent registered public accounting firm for 2017; ● Vote in an advisory (non-binding) capacity on a resolution approving compensation of the Company’s named executive officers; and ● Transact any other business that may properly be presented at the Annual Meeting. If you were a shareholder of record as of the close of business on Friday, March 24, 2017, you are entitled to notice of and to vote at the Annual Meeting and any adjournment thereof. The accompanying Proxy Statement and form of proxy are first being mailed to shareholders on or about Wednesday, April 5, 2017. Whether or not you plan to attend the Annual Meeting , please vote promptly by telephone or over the internet. Alternately, you may complete and mail the enclosed proxy card (please allow ten business days for your proxy card to be processed) . Instructions regarding telephone and internet voting are included on the proxy card. Have your proxy card in hand. If you choose to vote by mail, please mark, sign and date the proxy card and return it in the enclosed envelope. Your proxy may be revoked at any time before it is exercised as explained in the Proxy Statement. Returning your proxy card will not limit your rights to attend or vote at the Annual Meeting. By Order of the Board of Directors, /s/ David H. Scott David H. Scott Corporate Secretary Redding, California April 5, 2017 Table of Contents TABLE OF CONTENTS Page INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 Why did you send me this Proxy Statement? 1 Who is entitled to vote? 1 What constitutes a quorum? 2 How many votes do I have? 2 How do I vote? 2 How do I change my vote or revoke my proxy? 3 Will my shares be voted if I do not sign and return my proxy card? 3 What vote is required to approve each proposal? 4 Proposal 1: Election of Directors 4 Proposal 2: Ratify the selection of Moss Adams, LLP as the Company’s independent registered public accounting firm for 2017 4 Proposal 3: Vote in an advisory (non-binding) capacity on a resolution approving compensation of the Company’s named executive officers 4 What are the Board’s recommendations? 4 Who pays the costs of soliciting proxies? 4 How do I obtain a Form 10-K and/or an Annual Report? 5 Interests of directors, nominees and named executive officers in matters to be voted upon 5 VOTING SECURITIES AND OWNERSHIP OF CERTAIN BENEFICIAL HOLDERS 5 Five Percent Shareholders 6 Directors and Executive Officers 6 Section16(a) Beneficial Ownership Reporting Compliance 7 INFORMATION ABOUT THE DIRECTOR NOMINEES 7 DIRECTOR COMPENSATION 10 THE BOARD, BOARD COMMITTEES AND GOVERNANCE MATTERS 12 Corporate Governance Guidelines 12 Corporate Governance Guidelines and Policies 12 Executive Officers 14 Code of Conduct, Code of Ethics and Corporate Governance Documents 14 DIRECTOR INDEPENDENCE; CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 15 Director Independence 15 Certain Relationships and Related Transactions 16 COMMITTEES OF THE BOARD OF DIRECTORS 17 THE NOMINATING AND CORPORATE GOVERNANCE COMMITTEE AND NOMINATIONS FOR DIRECTOR 18 EXECUTIVE COMPENSATION – COMPENSATION DISCUSSION AND ANALYSIS 19 Named Executive Officers of the Company 20 Named Executive Officer Compensation 20 Role and Relationship of the Compensation Consultant 28 Summary Compensation Table 29 Details of “All Other Compensation” in the Summary Compensation Table 30 Equity Incentive Plan 30 Table of Contents Grants of Plan-Based Awards 30 Outstanding Equity Awards at Fiscal Year End 31 Option Exercises and Stock Vested 31 Pension Benefits 31 Nonqualified Deferred Compensation 32 Post-Employment and Termination Benefits 32 Potential Payments upon Termination or Change in Control 33 2016 Named Executive Officer Employment Agreements 34 REPORT OF THE EXECUTIVE COMPENSATION COMMITTEE ON EXECUTIVE COMPENSATION 35 REPORT OF THE AUDIT AND QUALIFIED LEGAL COMPLIANCE COMMITTEE 36 Fees Paid to Independent Registered Public Accounting Firm 36 PROPOSALS RECOMMENDED BY THE BOARD OF DIRECTORS 38 Proposal 1: Election of Directors 38 Proposal 2: Ratify the selection of Moss Adams, LLP as the Company’s independent registered public accounting firm for 2017 38 Proposal 3: Vote in an advisory (non-binding) capacity on a resolution approving compensation of the Company’s named executive officers 38 OTHER BUSINESS 39 Table of Contents Bank of Commerce Holdings 1901 Churn Creek Road
